Title: From George Washington to William Pearce, 28 September 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  Philadelphia Septr 28th 1794.
               
               I have received your letter of the 21st instt, and the Reports of the preceeding week.
               I am glad to find your seeding of Wheat is over, and that it is compleated in such good time.
               There cannot, in my opinion, be the smallest occasion for opening the new road, which under different circumstances than those which exist at present, was ordered by the Court at my particular request—Nor would it be, if opened, of the least benefit to any one except Mr Thompson Mason, and very little to him, as he has the free use of all the Roads (though with gates to them) that he ever travelled before that order was obtained.  It is to be observed that when I applied for, and the Court granted that Road, the design was, to relieve me from a great hardship, without doing any injury to the public; for at that time the Ferry called Posey’s (where Crow lives) was a public one—of course the Road from the Gum Spring to it, & from my Mill to it, were public Roads; & by the Laws of Virginia Gates were forbid on them.  This prevented me from enclosing my land, as the expence of Lanes on both those Roads would have been too heavy for the advantage wch would have resulted. Under this view of the case, and because very few who passed the ferry travelled the Alexandria Road, I was led to form the plan of having but one public Road through my Mount Vernon tract, which would have been from my Mill, by the Barn on Union farm, along the string of fence that divides the upper from the lower fields, until
                  
                  it came to the Gate on the hill, by a lane, that distance. All, in that case, who would have cros’d the Ferry going to, or returning from Maryland, would pass the Mill; at which place, if going down the Country, they would take the Road to Colchester; if going towards the Mountains, or Alexandria, they wd have to pass by Mr Lund Washington’s.  This was the real situation of things when the Court, on my petition, was pleased to afford me the relief I asked, by permitting me to stop up the old, and to open new public Roads.  But the thing has now taken an entire new shape; for finding after this permission was obtained that the Ferry had become so unproductive as not even to furnish the Boats which were required, I petitioned the Assembly to discontinue it by law, as it was established by law, hence the Roads to it, I presume, ceased to be public; and the new ones unnecessary—at least for the present—as the old ones (with the difference of Gates only) serve all the purposes they ever did. Upon this representation, which I am sure is a candid and just one, I persuade myself the Court will not compel me to open the Road you say you have been required to do, when no person, half as much as myself, would be benifitted by it. In fact, with my force, the thing is impracticable this fall; for the greater part of two miles, from the levelness of the ground, & water (knee deep at times) standing thereon, would require a high causeway to render it passible in the winter. If it was done I should derive more benefit from it than any other person—for there would be no pretext then for passing through my Farms and leaving the gates open for my own stock to get out & others in. These sentiments may be communicated to the Court if the order with which you are served is positive and to Mr Mason who I am confident is not disposed to run me to such an expence at this season for so trifling (if any) an advantage to himself. I am Your friend &ca
               
                  Go: Washington
               
            